Citation Nr: 0914684	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
Posttraumatic Stress Disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1943 to March 1946 and from November 1947 to February 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision on behalf 
of the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's PTSD is manifested by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to impairment of short- and long-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an increased 50 percent rating, but no 
higher, for PTSD effective from the date of his original 
claim on October 13, 2005, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his underlying service connection claim in a letter from the 
RO dated in January 2006.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
in completing his claim and identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130 (2008)

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Factual Background and Analysis

Service treatment records show that the Veteran sustained a 
fractured skull in January of 1944 and in January 1945 he was 
injured when his ship was attacked by a suicide plane in 
Luzon, Philippines.  Records show he was awarded the Purple 
Heart Medal.

In correspondence dated October 2005, the Veteran requested 
entitlement to service connection.  He reported that his ship 
was hit by a suicide plane and that he was burned when gas 
from the plane spilled on him.  He stated his captain and a 
good friend were killed during this battle.  He also stated 
his ship was hit by another suicide plane during the battle 
of Okinawa.  

In an October 2005 statement the Veteran's spouse recalled 
that he was depressed after the war, that he did not trust 
people, and that he experienced nightmares and woke up 
screaming and crying.  She stated that he still experienced 
nightmares and that he avoided movies and television shows 
about the war.

Vet Center records dated in October of 2005 noted the Veteran 
reported he had trouble sleeping and that he had nightmares.  
It was further noted that he had trouble getting close to 
others, that he had few friends, and that he preferred to 
isolate himself.  He was described as always being on edge.  
He avoided thoughts, feelings, and conversations about the 
trauma.  He had problems with anger, became easily agitated, 
and had a short fuse.  It was noted he had problems with 
memory and concentration.  

In a February 2006 Initial Evaluation for PTSD, the Veteran 
reported that he did not like to go out often or talk to 
people.  His spouse attested to his unwillingness to 
socialize and asserted that it had a negative effect on their 
marriage.  She noted that he screamed in his sleep.  The 
Veteran stated that he had trust problems and that after 
coming back from the war he drank to excess.  He complained 
that his memory was bad, that he was very forgetful, and that 
he had trouble remembering names.  He reported trouble 
sleeping with frequent nightmares and stated that he often 
got up to check the doors and windows.  The examiner found 
the Veteran was alert and cooperative with no evidence of a 
thought disorder.  There was no evidence of suicidal or 
homicidal thoughts and he was able to maintain the activities 
of daily living.  His rate and flow of speech was normal.  

The examiner noted that the Veteran had chronic nightmares 
which had become more frequent and that he had dreams about 
the plane hitting his ship about three times a month in 
addition to his other nightmares.  The examiner noted that 
the Veteran had socially isolated himself and that he went to 
a ship reunion and left when others discussed traumatic 
events.  The examiner also noted that the Veteran tried to 
avoid coverage of the Iraqi conflict and that now that he was 
less active his PTSD symptoms were considerably worse.  The 
examiner's Axis I diagnosis was PTSD, chronic and moderately 
severe and present for over 60 years.

A March 2006 rating decision established service connection 
for PTSD.  A 30 percent rating was assigned effective October 
13, 2005.  In his notice of disagreement the Veteran asserted 
that his rating should be increased.

In May 2007, the Veteran admitted himself as an in patient to 
the Northampton, Massachusetts, VA Medical Center for a two 
day PTSD evaluation.  He complained of pan-insomnia, 
irritability, significant problems with memory and 
concentration, fatigability, restlessness, and some degree of 
social withdrawal.  He also reported ongoing PTSD symptoms 
including recurrent thoughts and dreams of traumatic combat 
experiences, flashbacks, irritability, hypervigilance, and 
exaggerated startled responses.  He denied emotional numbing 
and distancing, but stated that he did not have much to do 
with others outside of his own family.  He specifically 
denied significant sad mood, anhedonia, spontaneous panic 
attacks, delusions, hallucinations, suicidal or homicidal 
ideation, and substance abuse.  The examiner found the 
Veteran to be neat, clean, alert, and oriented.  There was 
evidence of anxiety, but his affect was appropriate.  An Axis 
I diagnosis of chronic PTSD was provided.  A current GAF 
score of 45 and a highest GAF score over the past year of 45 
were provided.

Based upon the evidence of record, the Board finds that the 
Veteran's PTSD is manifested by no more than an occupational 
and social impairment with reduced reliability and 
productivity due to impairment of short- and long-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The evidence indicates these symptoms as well 
as recurrent thoughts and nightmares, irritability, and 
constant anxiety have been manifest for a prolonged period.  
The February 2006 examiner found the disorder was moderately 
severe.  The assignment of a GAF score of 45 is indicative of 
serious symptoms; however, the evidence indicates the 
Veteran's functioning is also affected by his physical 
problems and nonservice-connected psychiatric disorders.  The 
Board finds the level of overall psychiatric impairment due 
to PTSD to be most consistent with the criteria for a 50 
percent rating.

There is no probative evidence of an occupational and social 
impairment with deficiencies in most areas due to suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  Nor evidence of a total 
occupational impairment due to PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or a memory loss for names 
of close relatives, own occupation, or own name.  Therefore, 
entitlement to an increased 50 percent rating, but no higher, 
for PTSD effective from the date of the Veteran's original 
claim on October 13 2005, is warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorder is 
adequately rated under the available schedular criteria.  The 
evidence of record is not indicative of a marked interference 
with employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The preponderance of the 
evidence is against the claim for any higher rating.


ORDER

Entitlement to a 50 percent rating, but no higher, for PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


